Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 105-124 are currently pending and amendments the claims filed on 06/24/2022 are acknowledged. Claims 115-124 have been withdrawn and accordingly, claims 105-114 are being examined.   

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 06/24/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Rejections --- as necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 105-114 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 105 recites “microcrystalline wax having a viscosity greater than 11 cPs and a melting point of from about 185 to about 198 Fahrenheit.”  However, the bold part properties are not supported by the originally filed specification. In this context please see MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
Hence, it is not clear that the Applicant was in possession of the recitation of the properties of microcrystalline wax. The amended claim 105 introduces impermissible new matter. 
The remaining claims 106-114 are also rejected due to the rejection of base claim 105. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 105-114 are rejected under 35 USC 103 as being obvious over Tamarkin et al. (US2008/0292560A1, IDS of 07/06/2020) in view of Shmulewitz et al. (WO2016/174661A1, IDS of 07/06/2020) and Kleidon et al. (US2017/0172977A1, IDS of 07/06/2020); and Mateu et al. (US2014/0336308A1, of record); and Bloom et al. (US2007/0151480A1).
Specifically, claims 105-111 are rejected by Tamarkin in view of Shmulewitz and Kleidon; and 
Claims 112-114 are rejected by Tamarkin in view of Shmulewitz and further in view of Mateu.  


Applicant claims including the below claim 105 filed on 06/22/2022:

    PNG
    media_image1.png
    213
    738
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Tamarkin teaches silicone in glycol pharmaceutical and cosmetic compositions with accommodating agent (title); the compositions comprise cannabinoid ([0735]) such as cannabidiol, etc. ([0736]), terpene such as terpene alcohol, terpene hydrocarbons, terpene esters, terpinene, terpineol, terpinyl acetate and derivatives ([0480]), solvent carrier selected from PEG or propylene glycol or secondary solvent and silicone (abstract) in an amount of about 50 to about 98% which overlaps the instant range of about 80 to about 95% and the silicone includes polydimethylsiloxane and silicone cross polymer ([0222] and [0298]); the composition further contains flavonoids such as quercitin and rutin ([0351]), organic carrier as hydrophobic solvent such as oil including corn oil, cottonseed oil, flaxseed oil, hempseed oil, soybean oil, etc. ([0407]-[0408]); retinol ([0500]) analgesics such as salicylate ([497]), d-limonene ([0746]), linolenic acid ([0850]), hexanoic acid ([0693]) which would read on terpene (instant claim 105 (in part) and instant claims 106-112).    
However, Tamarkin does not expressly teach PPAR-alpha agonist of instant claim 105. The deficiency is cured by Shmulewitz. 
Shmulewitz teaches pharmaceutical composition comprising a cannabinoid such as THC, THCA, CBD, CBN, CBG, CBC, CBL, CBV, THCV, CBDV, CBCV, CBGV, CBGM (claim 9 of prior art), acylethanolamine such as palmitoylethanolamine (PEA) (claim 13 of prior art) which reads on the claimed PPAR-alpha agonist and a carrier such as water and oils (page 13, last second para.); and teaches cannabinoid and N-acylethanolamine is used in a molar ratio of 1:0.5 to about 1:2 (claim 3 of prior art) and 1mg to 10 mg cannabinoid and about 200-1800mg N-acylethanolamine a salt (claims 8 and 11 of prior art); and N-acylethanolamine prevents or ameliorate a variety of side-effects associated with cannabinoid consumption and increases potency of cannabinoids (page 5, second para.).
However, Tamarkin in view of Shmulewitz teaches the amounts of cannabinoid, terpene, and carrier as instantly claimed. The deficiency is curd by Kleidon. 
Kleidon cannabinoid in an amount of 0.1 to 50% ([0045]) which overlaps the instant range of about 0.1 to about 10%; and terpene compounds can include but are not limited to myrcene, limonene, linalool, trans-ocimene, cis-ocimene, alpha-pinene, beta-pinene, alpha-humulene (alpha-caryophyllene), beta-caryophyllene, delta-3-carene, trans-gamma-bisabolene, cis-gamma-bisabolene, trans-alpha-farnesene, cis-beta-farnesene, beta-fenchol, beta-phellandrene, guajol, alpha-gualene, alpha-eudesmol, beta-eudesmol, gamma-eudesmol, terpinolene, alpha-selinene, beta-selinene, alpha-terpineol, fenchone, camphene, cis-sabinene hydrate, alpha-trans-bergamotene, alpha-cis-bergamotene, borneol, gamma-curcumene, alpha-thujene, epi-alpha-bisabolol, ipsdienol, alpha-ylangene, beta-elemene, gamma-muurolene, alpha-cadinene, alpha-longipinene, caryophyllene oxide, and combinations thereof ([0054]) in an amount of about 0.1 to 50% ([0055]) which overlaps the instant range of about 0.1 to about 10%.
Tamarkin in view of Shmulewitz and further in view of Kleidon does not expressly teach specific microcrystalline wax of instant claim 105, silicone compound of instant claim 112, it amount of instant claim 113, and free of cyclic silicones of instant claim 114. The deficiencies are curd by Mateu. 
Mateu teaches a personal care composition comprising cold process formulation aids (CPFAs) where the CPFA includes polymers and wax (abstract) and the CPFA is provided in the form of cream, lotion, sunscreen,  cosmetics, etc. (see e.g., the Examples) and the polymers include e.g., dimethicone cross polymer (2%) and dimethicone (4%) (e.g., [0313]) and Mateu teaches embodiments without cyclic silicone compounds (e.g., the Examples). Further Mateu teaches waxes can be added as a process formulation aid or self-emulsifying and that they discloses certain waxes having e.g.,. up to about 200C melting point ([0161] and [0169]); and the waxes to be used include e.g., microcrystalline wax ([0165] and [0169]).  
Tamarkin in view of Shmulewitz and further in view of Kleidon/Mateu does not expressly teach microcrystalline wax, its melting point and viscosity. The deficiency is curd by Bloom.
Bloom teaches a personal care composition comprising microcrystalline wax which is sued for creams, lotions, cosmetics, hair products, ointments, coatings, etc. and has high molecular weight, viscosity and melting point as compared to paraffin waxes and the microcrystalline wax  typically melting point of 54C to about 102C (=129F – about 215F) and viscosity of higher than 5.75 cPs ([0005]), all of the prior art ranges overlap the claimed range (melting point of about 185 to about 198F) and (greater than 11 cPs of viscosity); and the wax is also used for binder ([0103]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Tamarkin is that Tamarkin does not expressly teach PPAR-alpha agonist of instant claim 105. The deficiency is cured by Shmulewitz. 
2. The difference between the instant application and Tamarkin/Shmulewitz is that Tamarkin/Shmulewitz does not expressly teach does not expressly teach the amounts of cannabinoid, terpene, and carrier of instant claim 105. The deficiencies are curd by Kleidon. 
3. The difference between the instant application and Tamarkin/Shmulewitz/Kleidon is that Tamarkin/Shmulewitz/Kleidon does not expressly teach the ratio of polydimethylsiloxane and silicone cross polymer of instant claim 113 and substantially free of cyclic silicones of instant claim 114.  The deficiencies are cured by Mateu. 
4. The difference between the instant application and Tamarkin/Shmulewitz/Kleidon/Mateu does not expressly teach microcrystalline wax, its melting point and viscosity. The deficiency is curd by Bloom.
5. The difference between the instant application and the applied art is that the applied art does not expressly teach species other than those of cannabinoid, terpene, and flavonoid of the applied art. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add n-acylethanolamine as PPAR-alpha-agonist of Shmulewitz to the composition containing cannabinoid, terpene and carrier of Tamarkin. 
One of the skilled in the art would have been motivated to do so because addition of PPAR-alpha-agonist prevents or ameliorate a variety of side-effects associated with cannabinoid consumption and increases potency of cannabinoids, as taught by Shmulewitz. 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the amounts of cannabinoid, PPAR-alpha-agonist, terpene and carrier of the applied art with the claimed amounts. In particular, Tamarkin teaches overlapping amount of solvents; Kleidon teaches overlapping amounts of cannabinoid and terpene.  MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Although the applied art does not expressly teach overlapping amount of PPAR-alpha-agonist, it would be optimized based on the relationship with other ingredients, intended purpose, type of formulation, etc., devoid of criticality evidence for the range. 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the silicone compounds of Tamarkin with the claimed ratio of polydimethylsiloxane and silicone cross polymer and the composition being free of cyclic silicones, as taught by Mateu.
One of the skilled in the art would have been motivated to do so because optimizing the ratio of PDMS and silicone cross polymer with the claimed ratio would enhance the properties of the composition, devoid of criticality evidence to the contrary and designing or selecting the composition being free of cyclic silicones would be a matter of choice, as taught by Mateu. 

4. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify microcrystalline of Mateu with its properties of Bloom because Bloom teaches overlapping ranges of melting point and viscosity; and it is also well known to use microcrystalline wax for the personal composition in coatings, binders, lotions, creams, ointments, etc. to enhance the properties of the composition and/or properly formulate the composition depending on the intended purpose and properties (e.g., consistency), type of formulation, kind of skin and/or hair, etc. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

5.  The claimed species other than those of the applied art would be equivalent to those of the applied art and thus would be obvious variation. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
	Applicant’s arguments have been fully considered, but are moot in view of new reference of Bloom. Further, instant claim 105 has a new matter issue. 
Conclusion
All examined claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613